IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00232-CV
 
Smithtex, LLP, Smith Properties, LLP,
Steven F. Smith, Stuart N. R. Smith,
Norman L. Smith, and Seven-0 Corporation,
                                                                                    Appellants
 v.
 
Charles DeMott and Brenda Calvert,
Individually, and as Representatives
of the Estate of Jonathan DeMott,
Cynthia DeMott, Individually, and 
as Representatives of the Estate 
of Elizabeth Pickens and 
David Pickens, and Kate L. Massey,
                                                                                    Appellees
 
 
 

From the 361st District
Court
Brazos County, Texas
Trial Court No. 07-002138-CV-361
 

ABATEMENT ORDER

 
In this interlocutory appeal, Appellants
SmithTex, LLP, Seven-O Corporation, Smith Properties, LLP, Steven F. Smith,
Stuart N.R. Smith, and Norman L. Smith appealed the trial court’s April 29,
2009 order denying their motions to transfer venue.  The parties have filed a
“joint motion to implement agreement for disposition of interlocutory appeal,”
which asks us to set aside the trial court’s April 29, 2009 order without
regard to the merits, to abate this appeal, and to direct the trial court to
sign an order transferring venue of the entire case to Cass County.  On notice
that the transfer order has been signed, we are to dismiss this appeal as moot
and issue our mandate within ten days.
The joint motion is granted.  We set aside
the trial court’s April 29, 2009 order denying the Appellants’ motions to
transfer venue without regard to the merits.  See Tex. R. App. P. 42.1(a)(2)(B).  We
abate this appeal and remand the case so that the trial court can, within 15
days of the date of this order, sign and enter an order transferring venue of
the entire case to the 5th District Court of Cass County.  The parties shall
promptly notify this Court that the trial court has signed the order
transferring venue of the entire case to the 5th District Court of Cass County.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Motion
granted; appeal abated
Order
issued and filed November 24, 2010
Do
not publish